DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 7-18 in the reply filed on 6/28/22 is acknowledged.  The traversal is on the ground(s) that See election of 6/28/22.  This is not found persuasive because the consideration and searches of the device and process inventions are not co-extensive.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 7-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fujii et al. (US pub 20150241603).
With respect to claim 7, Fujii et al. teach a light detecting device comprising a plurality of pixels arranged in columns and rows, wherein each pixel includes (see figs. 1-34, particularly fig. 2 and associated text): 
a photoelectric conversion region disposed in a semiconductor substrate (see para 0147); and 
a moth-eye structure on a surface of a light incident side of the semiconductor substrate and over the photoelectric conversion region, wherein the moth-eye structure includes: 
a first convex portion P280 disposed over the first photoelectric conversion region; 
a second convex portion P210 disposed over the first photoelectric conversion region; and 
a third convex portion P185 disposed over the first photoelectric conversion region, wherein the first convex portion, the second convex portion, and the third convex portion have different heights respectively in a cross-sectional view.  
With respect to claim 8, Fujii et al. teach the first convex portion is adjacent to the second convex portion, and a height of the first convex portion is larger than a height of the second convex portion in the cross-sectional view.  
With respect to claim 9, Fujii et al. teach the second convex portion is adjacent to the third convex portion, and a height of the second convex portion is larger than a height of the third convex portion in the cross-sectional view.  
With respect to claim 10, Fujii et al. teach wherein the second convex portion is disposed between the first convex portion and the third convex portion in the cross-sectional view.  
  With respect to claim 11, Fujii et al. teach an oxide film including aluminum, the oxide film being disposed on the moth-eye structure. See para 0165.
With respect to claim 12, Fujii et al. teach a flat portion disposed between the first convex portion and the second convex portion in the cross-sectional view. See figs. 9, 10, and 26.


Claim(s) 15-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fujii et al. (US pub 20150241603).
With respect to claim 15, Fujii et al. teach an electronic device comprising  (see figs. 1-34, particularly fig. 2 and associated text):   
a plurality of pixels arranged in columns and rows, wherein each pixel includes:
a photoelectric conversion region disposed in a semiconductor substrate (see para 0147); and 
a moth-eye structure on a surface of a light incident side of the semiconductor substrate and over the photoelectric conversion region, wherein the moth-eye structure includes: 
a first convex portion P280 disposed over the first photoelectric conversion region; 
a second convex portion P210 disposed over the first photoelectric conversion region; and 
a third convex portion P185 disposed over the first photoelectric conversion region, wherein the first convex portion, the second convex portion, and the third convex portion have different heights respectively in a cross-sectional view.  
With respect to claim 16, Fujii et al. teach the first convex portion is adjacent to the second convex portion, and a height of the first convex portion is larger than a height of the second convex portion in the cross-sectional view.  
With respect to claim 17, Fujii et al. teach the second convex portion is adjacent to the third convex portion, and a height of the second convex portion is larger than a height of the third convex portion in the cross-sectional view.  
With respect to claim 18, Fujii et al. teach the second convex portion is disposed between the first convex portion and the third convex portion in the cross-sectional view.  
 
Allowable Subject Matter
Claims 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion



 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG PHAM whose telephone number is (571)272-1714. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LONG . PHAM
Examiner
Art Unit 2814



/LONG PHAM/         Primary Examiner, Art Unit 2814